t c memo united_states tax_court brian bussen and apryl bussen petitioners v commissioner of internal revenue respondent docket no filed date during the pendency of a redetermination action ps made a qualified_offer pursuant to sec_7430 and g some months thereafter upon receipt of certain documentation r conceded the deficiency in full and the parties submitted settlement documents to the court ps then filed a motion for reasonable litigation or administrative costs pursuant to sec_7430 held r’s position was substantially justified see sec_7430 held further the qualified_offer_rule does not serve to make ps the prevailing_party see sec_7430 held further ps are not entitled to an award for costs jeffery d trevillion for petitioners william franklin castor for respondent memorandum opinion armen special_trial_judge this matter is before the court on petitioners’ motion for reasonable litigation or administrative costs filed date pursuant to sec_7430 and rules and petitioners commenced this action for redetermination in response to a notice_of_deficiency determining a deficiency in income_tax of dollar_figure for pursuant to the agreement of the parties the court entered a decision on date stating that there was no deficiency in income_tax due from nor overpayment due to petitioners for the year in issue thereafter upon the filing of an agreed motion by petitioners the court vacated the decision in order to permit the filing of their motion for costs respondent then filed a response on april all references to sec_7430 are to sec_7430 of the internal_revenue_code in effect at the time that petitioners filed their petition with the court all references to sec_911 are to sec_911 of the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure objecting to the granting of petitioners’ motion most recently on date petitioners filed a reply to respondent’s response in their motion for reasonable litigation or administrative costs petitioners seek an award of dollar_figure in their reply to respondent’s response petitioners acknowledge a computational error that served to overstate by dollar_figure the portion of the requested award that is allocable to attorney’s fees but also in their reply petitioners request an increase to such net amount based upon the additional time expended litigating the fee application petitioners have requested a hearing on their motion in contrast respondent has not upon review of the record the court concludes that petitioners’ motion can be decided without a hearing see rule a a motion for reasonable litigation or administrative costs ordinarily will be disposed of without a hearing unless it is clear that there is a bona_fide factual dispute that cannot be resolved without an evidentiary hearing in deciding petitioners’ motion the court relies heavily on the exhibits attached to the parties’ various filings background petitioners resided in the state of oklahoma at the time that their petition was filed all monetary amounts are rounded to the nearest dollar petitioners’ federal_income_tax return and notices cp2000 petitioners timely filed a form_1040 u s individual_income_tax_return for they listed as their address an apo address which signified a u s military base in ramstein germany also on their return petitioners reported wages received by petitioner brian bussen who in was a technical sergeant on active_duty with the u s air force the return did not report any compensation received by petitioner apryl bussen nor was any form 2555-ez foreign_earned_income_exclusion attached to the return on date respondent mailed to petitioners a notice cp2000 that proposed to increase their income_tax for the increase in tax was attributable principally to compensation of dollar_figure that was reported on a form_w-2 wage and tax statement by central texas college of killeen texas central texas college as wages paid to mrs bussen in petitioners responded to the notice cp2000 on or about date petitioners did not dispute and have never disputed at any time that mrs bussen received compensation of dollar_figure from central texas college in this notice as well as all other relevant notices was mailed by respondent to petitioners at their current address in moore oklahoma however petitioners did dispute the proposed increase in tax in its entirety in that regard petitioners submitted a form 1040x amended u s individual_income_tax_return acknowledging spouse’s income was not included in original and a form 2555-ez excluding from income mrs bussen’s compensation on the ground that it was earned while she was physically present in germany throughout petitioners’ response did not include any documentation supporting their claim that mrs bussen satisfied the physical_presence_test or was otherwise entitled to the foreign_earned_income_exclusion under sec_911 on date respondent mailed to petitioners a second notice cp2000 such second notice acknowledged petitioners’ response to the first notice cp2000 but continued to regard mrs bussen’s compensation as taxable on or about date petitioners responded to the second notice cp2000 petitioners continued to assert that mrs bussen’s compensation was excludable from income on the ground that it was earned while she was physically present in germany petitioners’ response did not include any documentation supporting their claim that mrs bussen satisfied the physical_presence_test or was otherwise entitled to the foreign_earned_income_exclusion under sec_911 on date respondent mailed to petitioners a third notice cp2000 the third such notice acknowledged petitioners’ response to the second notice cp2000 but continued to regard mrs bussen’s compensation as taxable on or about date petitioners responded to the third notice cp2000 petitioners provided another copy of form 2555-ez and alleged facts that they regarded as sufficient to support the exclusion from income of mrs bussen’s compensation their response did not include any documentation supporting their claim that mrs bussen satisfied the physical_presence_test for or was otherwise entitled to the foreign_earned_income_exclusion under sec_911 notice_of_deficiency and the judicial proceeding on date respondent mailed to petitioners a notice_of_deficiency for respondent determined a deficiency of dollar_figure solely on the basis that mrs bussen’s compensation of dollar_figure was includable in petitioners’ income the third notice cp2000 proposed a deficiency attributable solely to mrs bussen’s compensation notably documentation provided by petitioners regarding certain education credits that had tentatively been disallowed by respondent was now accepted certain mechanical matters in the notice_of_deficiency are not germane to the narrative of this case in response to the notice_of_deficiency petitioners filed a petition on date for redetermination of deficiency petitioners alleged in the petition that respondent erred in determining that dollar_figure in wages earned in by the taxpayers do not qualify for the foreign_earned_income_exclusion as set forth in sec_911 and that the exclusion of such income was appropriate because their tax_home was in germany during and they met the required residence and or physical presence tests on date respondent filed his answer and denied the substantive allegations of the petition the case was then referred to respondent’s appeals_office for its consideration on date the appeals officer who was assigned to the case sent a letter to petitioners requesting that they provide information in support of their position petitioners’ counsel responded arguing that mrs bussen’s compensation qualified for the foreign_earned_income_exclusion under sec_911 and making a qualified_offer under sec_7430 of dollar_figure increase to the taxpayer’s income_tax_liability for the tax_year counsel’s letter did not include any documentation supporting petitioners’ claim that mrs bussen satisfied the the petition was filed by counsel who has continued to represent petitioners throughout the judicial proceeding during the administrative_proceeding petitioners represented themselves physical_presence_test or was otherwise entitled to the foreign_earned_income_exclusion under sec_911 the letter concluded as follows the bussens provided all of the above required information on their form 1040x and as such has satisfied the substantial requirements under sec_911 of the internal_revenue_code_of_1986 as amended see attached copy of form 1040x any fact unsupported by documentation will be presented through sworn testimony if necessary lastly the qualified_offer above is made pursuant to the provisions of sec_7430 et seq on date petitioners’ counsel faxed to the appeals officer a copy of mr bussen’s military orders changing his duty station from ramstein germany to tinker oklahoma effective date the orders indicated that mr bussen was stationed in germany from date through date the orders identified by name each of petitioners’ two children as a command- sponsored dependent but did not so identify mrs bussen or otherwise specify that she had accompanied her husband overseas on date the appeals officer sent petitioners a letter requesting copies of a foreign tax_return reporting mrs bussen’s income and a canceled check for payment of foreign tax the appeals officer also requested any additional facts information arguments or legal authority to support petitioners’ position regarding the exclusion from income of mrs bussen’s compensation the record does not include a copy of any written reply that might have been sent in response to the appeals officer’s request on date the court served on the parties a notice setting this case for trial at its session beginning date in oklahoma city oklahoma on date respondent’s counsel sent a letter to petitioners’ counsel scheduling a branerton_conference for date the letter also requested inter alia information regarding petitioners’ physical presence in in order to establish a basis for the foreign_earned_income_exclusion under sec_911 for mrs bussen’s compensation because of the partial government shutdown in date respondent’s counsel rescheduled the date conference for date and also requested a copy of mrs bussen’s passport substantive resolution of the foreign_earned_income_exclusion issue by letter dated date petitioners’ counsel sent respondent’s counsel documentation including copies of mrs bussen’s passport petitioners’ see 61_tc_691 directing the parties to use informal consultation or communication before employing the formal discovery procedures set forth in the court’s rules children’s school records and petitioners’ bank records reflecting transactions in germany throughout by letter dated date respondent’s counsel advised petitioners’ counsel that b ased upon the documentation provided we are conceding your clients’ case and enclosed a proposed settlement document reflecting no deficiency due from nor overpayment due to petitioners for petitioners’ counsel executed and returned the settlement document to respondent’s counsel who in turn executed it and forwarded it to the court as previously stated the court entered a decision on date pursuant to the agreement of the parties but vacated the decision upon the filing of petitioners’ unopposed motion to vacate in order to permit the filing of petitioners’ motion for costs petitioners’ motion for reasonable litigation or administrative costs on date petitioners filed their motion for reasonable litigation or administrative costs the motion was accompanied by affidavits executed by mrs bussen and by petitioners’ counsel in their motion petitioners assert inter alia that they should be considered the prevailing_party for both administrative and litigation costs because of the qualified_offer_rule and because respondent’s position was not substantially justified regarding the former petitioners state as follows pursuant to sec_7430 a taxpayer may make a qualified_offer of settlement and should the irs reject the taxpayer’s offer and obtain a judgment equal to or less than the taxpayer’s offer the taxpayer will be considered the prevailing_party for both administrative and litigation costs here the taxpayers made a qualified written offer on date the offer was rejected by the service and the service did not obtain a judgment greater than the qualified written offer accordingly the petitioners are the statutory prevailing_party on date respondent filed a response to petitioners’ motion for costs objecting to its granting on the grounds that petitioners do not qualify as a prevailing_party under the qualified_offer provisions of sec_7430 because the parties resolved all issues subject_to the offer pursuant to a settlement petitioners do not qualify as a prevailing_party under sec_7430 because the position of respondent was substantially justified in the proceedings based upon the evidence available to respondent at the time he took a position in the proceedings and the amount of the requested costs is not reasonable based on the services rendered and in comparison to the result achieved on date petitioners filed a reply to respondent’s response in their reply petitioners address the second and third grounds asserted by respondent in opposing the granting of their motion petitioners do not however address the first ground dealing with the qualified_offer_rule of sec_7430 discussion the court applies sec_7430 as amended by congress in the internal_revenue_service restructuring and reform act of pub_l_no sec_3101 sec_112 stat pincite i requirements for a judgment under sec_7430 under sec_7430 a judgment for litigation or administrative costs incurred in connection with a court or administrative_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies with the internal_revenue_service with respect to litigation costs only and did not unreasonably protract the administrative or court_proceeding sec_7430 b polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of litigation or administrative costs under sec_7430 rule e 88_tc_492 marten v commissioner tcmemo_2000_186 upon satisfaction of these requirements a sec_7430 was amended most recently by congress in the community renewal tax relief act of crtra pub_l_no app g sec stat pincitea-647 the amendment which is effective on the date of enactment of crtra date affects only sec_7430 and is purely clerical taxpayer may be entitled to reasonable costs incurred in connection with the administrative or court_proceeding sec_7430 and c and without regard to the special rules of sec_7430 discussed infra part iii the taxpayer must to be a prevailing_party substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 the taxpayer will nevertheless fail to qualify as the prevailing_party if the commissioner can establish that the commissioner’s position in the proceeding was substantially justified see sec_7430 in the instant case petitioners substantially prevailed with respect to both the amount in controversy and the issue presented and respondent does not dispute that petitioners satisfy the net_worth requirement accordingly the focus shifts to whether respondent’s position was substantially justified ii substantial justification the commissioner’s position is substantially justified if on the basis of all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 in other words to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact pierce v underwood u s pincite 106_tc_76 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood u s pincite construing similar language in the equal_access_to_justice_act the reasonableness of the commissioner’s position must also be viewed on the basis of his knowledge of the facts and circumstances available at the time williams v commissioner tcmemo_1997_541 aff’d without published opinion 176_f3d_486 9th cir thus the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct’ 108_tc_430 quoting pierce v underwood u s pincite n the relevant inquiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir aff’g tcmemo_1994_182 the court looks to whether the commissioner’s position was reasonable given the available facts and circumstances at the time that he took his position maggie mgmt co v commissioner t c pincite 85_tc_927 polz v commissioner tcmemo_2011_117 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable 931_f2d_1044 5th cir 92_tc_760 however the commissioner’s concession remains a factor to be considered 100_tc_457 aff’d in part rev’d in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the issuance of the notice_of_deficiency and with respect to litigation costs it is the position taken by the commissioner as of the date of his answer to the petition huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 930_f2d_759 9th cir polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 see sec_7430 and b ii in the instant case respondent issued the notice_of_deficiency on date and filed his answer on date respondent’s position both at the time of the issuance of the notice_of_deficiency and at the time he filed his answer was that mrs bussen’s compensation from central texas college was includable in income in that regard petitioners did not report mrs bussen’s compensation on their tax_return and respondent relied on the form_w-2 furnished by central texas college regarding income paid to mrs bussen at the time that respondent issued the notice_of_deficiency and filed the answer to the petition petitioners had submitted a form 1040x and a form 2555-ez but they had not provided any documentation supporting their position that mrs bussen satisfied the physical_presence_test or was otherwise entitled to exclude her compensation from income pursuant to the foreign_earned_income_exclusion under sec_911 statutory exclusions from income are matters of legislative grace and are narrowly construed 515_us_323 consequently taxpayers bear the burden of proving that they are entitled to any exclusion claimed robertson v commissioner tcmemo_1997_526 citing 319_us_590 aff’d 190_f3d_392 5th cir in other words taxpayers seeking an exclusion from income must demonstrate they are eligible for the exclusion and bring themselves within the clear scope of the exclusion 111_tc_339 ndollar_figure generally sec_911 provides to u s taxpayers a limited elective exclusion_from_gross_income for income earned overseas to qualify for the foreign_earned_income_exclusion for a particular year a taxpayer must have a foreign tax_home sec_911 and must either be a bona_fide_resident of a foreign_country for the taxpayer’s full taxable_year or be physically present in a foreign_country or countries for at least days during any consecutive months which overlap the taxpayer’s taxable_year physical_presence_test sec_911 and b see struck v commissioner tcmemo_2007_42 wl at the court has held that whenever the claiming of deductions and credits requires factual determinations the commissioner is not obliged to concede such deductions and credits until he has received and has had a reasonable period of time to verify adequate substantiation for the matters in question see newman v commissioner tcmemo_2012_74 huynh v commissioner tcmemo_2002_ gealer v commissioner tcmemo_2001_180 o’bryon v commissioner tcmemo_2000_379 cooper v commissioner tcmemo_1999_6 a taxpayer’s self-serving declaration is no ironclad substitute for the records that the law requires see weiss v commissioner tcmemo_1999_17 see also 28_tc_1034 stating that a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 stating that a taxpayer’s return is not self-proving as to the truth of its contents aff’d 175_f2d_500 2d cir as previously stated petitioners submitted a form 1040x and a form ez acknowledging that mrs bussen received compensation of dollar_figure from central texas college in but claiming that she lived in germany throughout and therefore satisfied the physical_presence_test so as to qualify for the foreign_earned_income_exclusion under sec_911 however petitioners did not submit any documentation supporting their contention until well after respondent issued the notice_of_deficiency and filed his answer the military orders that petitioners submitted on date did not mention mrs bussen as a command-sponsored dependent or otherwise specify that she had accompanied the family overseas moreover mrs bussen’s compensation was reported as paid_by a college in texas under these although respondent’s appeals officer was apparently under the misimpression of law that mrs bussen was required to have filed a foreign return and paid foreign tax on her compensation in order to be entitled to the foreign_earned_income_exclusion the fact remains that petitioners did not provide definitive documentation that mrs bussen satisfied the physical_presence_test under sec_911 until such documentation was provided by petitioners’ counsel with his letter dated date circumstances mr bussen’s military orders did not demonstrate that mrs bussen satisfied the physical_presence_test for purposes of the foreign_earned_income_exclusion accordingly respondent’s position remained substantially justified after the date fax from petitioners’ counsel subsequently upon receipt of petitioners’ counsel’s letter dated date enclosing more definitive documentation including copies of mrs bussen’s passport petitioners’ children’s school records and petitioners’ bank records reflecting transactions in germany throughout respondent’s counsel promptly considered such documentation concluded that mrs bussen did in fact satisfy the physical_presence_test under sec_911 and formally offered by letter dated date to settle the case by conceding it in full petitioners’ counsel accepted the offer and by the end of the month the court had entered a decision pursuant to the agreement of the parties on the basis of the foregoing the court concludes that respondent’s position in both the administrative_proceeding and the judicial proceeding was substantially justified sec_7430 iii qualified_offer petitioners also argue in their motion that they should be treated as the prevailing_party for purposes of sec_7430 because of the qualified_offer_rule of sec_7430 the fact that petitioners declined to address this matter in their reply to respondent’s response see supra p might lead one to conclude that they have abandoned the argument nevertheless the court addresses it a party is treated as the prevailing_party under sec_7430 if he or she meets the applicable net_worth requirements and the liability of the taxpayer pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted a qualified_offer of the party the qualified_offer_rule of sec_7430 applies without regard to whether the commissioner’s position is substantially justified see 117_tc_48 aff’d 55_fedappx_476 9th cir respondent argues that petitioners are not the prevailing_party for purposes of sec_7430 under the qualified_offer_rule of sec_7430 because the parties resolved the issue in this case through a settlement entered into before trial sec_7430 provides that the qualified_offer_rule shall not apply to any judgment issued pursuant to a settlement in that regard the record is clear that respondent formally conceded the deficiency on date shortly after receiving the documentation that was enclosed with petitioners’ counsel’s letter dated date which documentation served to demonstrate the factual basis supporting the foreign_earned_income_exclusion in respect of mrs bussen’s compensation the parties then executed a settlement document and submitted it to the court which entered a decision on date pursuant to the agreement of the parties under these circumstances the court holds that petitioners’ acceptance of respondent’s concession constitutes a settlement for purposes of sec_7430 see knudsen v commissioner tcmemo_2013_87 see also trzeciak v commissioner tcmemo_2012_83 cf estate of lippitz v commissioner tcmemo_2007_293 holding that a concession by the commissioner was not a settlement where the taxpayer actively litigated by filing a motion for partial summary_judgment in view of the foregoing the qualified_offer_rule of sec_7430 does not serve to make petitioners the prevailing_party conclusion on the basis of the foregoing the court holds that petitioners are not entitled to an award of litigation or administrative costs accordingly the court need not decide whether the costs claimed by petitioners are reasonable in amount to reflect the foregoing an appropriate order and decision will be entered
